MEMORANDUM**
Eddie Joe Annett appeals his 144-month sentence imposed following his guilty plea conviction to two counts of conspiracy, in violation of 18 U.S.C. § 371 and two counts of possession of a controlled substance, in violation of 21 U.S.C. § 844. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Annett’s counsel has filed a brief stating that there are no arguable issues for review, and a motion to withdraw as counsel of record. Annett has filed a pro se supplemental brief.
Our examination of the briefs and independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no issues warranting review. Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. We decline to review Annett’s ineffective assistance of appellate counsel claims on direct appeal. See United States v. Hanoum, 33 F.3d 1128, 1131-32 (9th Cir.1994). Annett’s request for a new attorney is denied.